Citation Nr: 1813346	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  14-20 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for a gastrointestinal disorder, to include gastroesophageal reflux disease (GERD) and gastritis.

2. Entitlement to a compensable rating for idiopathic urticaria and angioedema (skin disorder). 

3. Entitlement to a compensable rating for headaches.

4. Entitlement to a compensable rating for rhinitis.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2002 to November 2011. 
  
This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  Jurisdiction is now with the RO in Oakland, California. 

In April 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding is associated with the claims file. 

The issues of entitlement to a compensable rating for the skin disorder, headaches, and rhinitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran was treated for gastritis and acid reflux in service.

2. VA medical records show that the Veteran is currently being treated for GERD and gastritis.  
CONCLUSION OF LAW

The criteria for service connection for GERD and gastritis have been met.  
38 U.S.C. §§ 1110, 5103, 5103A (2012); 38 C.F.R. §§ 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to service connection for a gastrointestinal disorder, claimed as gastritis, because he has been treated for gastritis and GERD since service.  

Service treatment records show that gastritis was documented as a chronic problem in November 2009.  At a December 2009 examination, the Veteran complained of reflux/regurgitation symptoms and indicated he used over-the-counter medications as needed.  While the December 2009 VA examiner indicated the gastritis resolved by the time the Veteran filed his claim, service records show subsequent treatment.  In January 2011, the Veteran complained of persistent chest pressure in the epigastric to mid-chest area with intermittent radiation to his back that did not improve with heartburn medication.  He underwent an endoscopy in February 2011 and was diagnosed with acid reflux.  Importantly, VA records document ongoing treatment for "GERD/gastritis." 

In consideration of the Veteran's testimony, service records, and post-service medical records, the Board finds that service connection is warranted for GERD and gastritis.  Because this constitutes a full grant of the issue on appeal, a discussion of VA's duties to notify and assist is unnecessary. 


ORDER

Service connection for GERD and gastritis is granted.  

	(CONTINUED ON NEXT PAGE)
REMAND

The Board finds that the claims for higher ratings for the skin disorder, headaches, and rhinitis must be remanded for new VA examinations as his last examination took place in December 2009.  While passage of time does not automatically warrant a remand for a new examination, the Board finds that nine years is a significant period of time and a new examination is necessary to assess the current severity of his disabilities.  

Additionally, the Veteran testified that he has been treated at various medical facilities in the VA Northern California Health Care System, including in Vallejo and Sacramento, but the claims file only contains treatment records from Martinez VAMC and Fairfield CBOC. On remand, an attempt must be made to obtain all outstanding VA treatment records. 

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's treatment records from the VA Northern California Health Care System, including from medical facilities located in Fairfield, Vallejo, Martinez, and Sacramento, from December 2011 to the present and associate them with the claims file. 

2. Schedule the Veteran for a VA examination with an appropriate VA examiner to assess the current severity of his skin disorder disability. 

3. Schedule the Veteran for a VA examination with an appropriate VA examiner to assess the current severity of his headaches disability.   

4. Schedule the Veteran for a VA examination with an appropriate VA examiner to assess the current severity of his rhinitis disability. 

5. After completion of the above, readjudicate the issues on appeal.  If the benefits on appeal continue to be denied, issue a Supplemental Statement of the Case to the Veteran and his representative, and allow the appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


